        Case 3:20-cr-00009-HDM-CLB Document 61 Filed 04/19/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

UNITED STATES OF AMERICA, )                            Case No. 3:20-cr-00009-HDM-CLB
                               )
               Plaintiff,      )                       MINUTES OF COURT
                               )
       vs.                     )                       April 19, 2021
                               )
WILLIAM PHILLIP NEIDINGER, )
a/k/a William Joseph Beck III, )
                               )
               Defendant.      )
______________________________/

PROCEEDINGS:           Jury Trial (Day One)

PRESENT: THE HONORABLE HOWARD D. McKIBBEN, SENIOR U.S. DISTRICT JUDGE

DEPUTY CLERK: Paris Rich                             REPORTER: Margaret Griener

COUNSEL FOR PLAINTIFF: Randy St. Clair, AUSA and Richard Casper, AUSA

COUNSEL FOR DEFENDANT: Pro Se Defendant and Chris Frey, AFPD (standby counsel)


At 8:21 a.m., the Court convenes in Courtroom 4.

Pro Se Defendant (On Bond) and Chris Frey, AFPD (standby counsel) are present.

Randy St. Clair, AUSA and Richard Casper, AUSA are present with Michael Telford, Special
Agent, Diplomatic Security Service.

The Court provides the parties with preliminary proposed jury instructions.

The Court addresses the Government's Motion in Limine (ECF No. 55). The Court recites findings
and orders. IT IS ORDERED that the Government's Motion in Limine (ECF No. 55) is
GRANTED in part and DENIED in part.

Mr. St. Clair recites the parties' stipulation to the Government's Exhibits, 1, 2, 3, 4, 5, 6, 12, 13, and
14.

IT IS ORDERED that, by stipulation of the parties, the Government's Exhibits 1, 2, 3, 4, 5, 6,
12, 13, and 14 are received into evidence.

At 9:00 a.m., pursuant to the parties' prior stipulation to the random draw of the jury, 32 prospective
jurors enter Courtroom 4. To allow for social distancing due to COVID-19, 20 prospective jurors
are also simultaneously seated in adjacent Courtroom 3 to participate in the voir dire process via a
videoconference feed between Courtrooms 4 and 3.
        Case 3:20-cr-00009-HDM-CLB Document 61 Filed 04/19/21 Page 2 of 4




USA v. WILLIAM PHILLIP NEIDINGER                                  April 19, 2021
3:20-cr-00009-HDM-CLB                                             Page 2 of 4
________________________________________________________________________________

The Court presents introductory statements and introduces counsel. The Court further summarizes
this action and the anticipated trial schedule. The voir dire oath is administered to all 52 jurors.

Voir dire is conducted. At 10:05 a.m., the jury is passed for cause.

The parties exercise peremptory challenges.

At 10:59 a.m., counsel stipulate to the 14 seated jurors. The Court thanks and excuses the
remaining jurors for a period of two years.

The Court recites statements to the jury regarding the trial schedule. The 14 jurors are empaneled
and sworn.

At 11:05 a.m., the jury is admonished and excused for a brief recess.

At 11:23 a.m. the Court reconvenes with all parties present.

The jury enters the courtroom. All jurors are present.

Mr. Casper presents opening statement.

Pro Se Defendant presents opening statement.

At 12:00 p.m., the jury is admonished and excused until 1:00 p.m. this date.

Outside the presence of the jury, Mr. St. Clair addresses the issue of the Pro Se Defendant's remarks
in the opening statement related to child support and the Government's proposed Exhibit 4a. Pro Se
Defendant confirms he has no objection to that evidence.

At 12:05 p.m., the Court stands at recess.

At 1:03 p.m., the Court reconvenes with all parties present. The jury enters the courtroom. All
jurors are present.

RYAN LEE, Special Agent, Department of State, Diplomatic Security, called on behalf of the
Government, is sworn, examined on direct by Mr. St. Clair, and released subject to recall.

IT IS ORDERED that the Government's Exhibits 1b, 15, 15a, 15b, 15c, and 16 are received
into evidence.

At 2:20 p.m., the jury is admonished and excused for a brief recess.

Outside the presence of the jury, the Court and the parties discuss the upcoming witnesses.
        Case 3:20-cr-00009-HDM-CLB Document 61 Filed 04/19/21 Page 3 of 4




USA v. WILLIAM PHILLIP NEIDINGER                                  April 19, 2021
3:20-cr-00009-HDM-CLB                                             Page 3 of 4
________________________________________________________________________________

At 2:22 p.m., the Court stands at recess.

At 2:41 p.m., the Court reconvenes. The jury enters the courtroom. All jurors are present.

RYAN LEE, Special Agent, Department of State, Diplomatic Security, resumes the witness stand.
Pro Se Defendant cross-examines, Mr. St. Clair examines on redirect, and the witness is excused.

MYRNA GUTIERREZ, Fraud Program Manager, Consular Affairs, Department of State, called on
behalf of the Government, is sworn and examined on direct by Mr. St. Clair. Pro Se Defendant
waives cross-examination. The witness is excused.

IT IS ORDERED that the Government's Exhibit 4b is received into evidence.

MARIA ROWENA SUBIA, U.S. Secret Service Analyst, called on behalf of the Government, is
sworn and examined on direct by Mr. Casper. Pro Se Defendant waives cross-examination. The
witness is excused.

IT IS ORDERED that the Government's Exhibit 1a is received into evidence.

QUINN PARDO, Deputy Marshal, United States Marshal Service, called on behalf of the
Government, is sworn, examined on direct by Mr. Casper. Pro Se Defendant waives cross-
examination. The witness is excused.

IT IS ORDERED that the Government's Exhibits 8 and 8a are received into evidence.

JACQUELINE SLEBRCH, Physical Scientist/Forensic Examiner, FBI Latent Print Operations
Unit, called on behalf of the Government, is sworn, examined on direct by Mr. St. Clair, Pro Se
Defendant waives cross-examination. The witness is excused.

IT IS ORDERED that the Government's Exhibits 7, 9 and 10 are received into evidence.

The Government rests.

At 4:00 p.m., the jury is admonished and excused until Tuesday, April 20, 2021 at 8:30 a.m.

At 4:02 p.m., the Court reconvenes outside the presence of the jury.

The Court advises the Pro Se Defendant regarding his right to testify. Pro Se Defendant confirms
he will notify the Court regarding his decision of whether or not he will testify on Tuesday, April
20, 2021 at 8:00 a.m. The Court states that in the event the Pro Se Defendant decides to testify, the
Court will allow a narrative of the testimony.

Pro Se Defendant recites Rule 29 motion. Mr. St. Clair opposes the motion. IT IS ORDERED
that Pro Se Defendant's Rule 29 Motion is DENIED.
        Case 3:20-cr-00009-HDM-CLB Document 61 Filed 04/19/21 Page 4 of 4




USA v. WILLIAM PHILLIP NEIDINGER                                  April 19, 2021
3:20-cr-00009-HDM-CLB                                             Page 4 of 4
________________________________________________________________________________

The Court discusses the proposed jury instructions and confirms it will provide a new Rule 404 (b)
instruction to the parties on Tuesday, April 20, 2021 at 8:00 a.m.

IT IS ORDERED that Jury Trial (Day Two) is set for Tuesday, April 20, 2021 at 8:00 a.m. in
Reno Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.

Pro Se Defendant is continued on present terms of release.

At 4:13 p.m., the Court adjourns.

                                                    DEBRA K. KEMPI, CLERK

                                                    By:          /s/
                                                          Paris Rich, Deputy Clerk
